Citation Nr: 0500616	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  97-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 2000 rating determination by the Cleveland, Ohio, 
Regional Office (RO), which denied an evaluation in excess of 
30 percent for the veteran's service-connected PTSD.  

In November 2000, the Board issued a decision granting a 70 
percent evaluation for the veteran's service-connected PTSD.  
The veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2004, 
the Court issued a Memorandum Decision vacating that portion 
of the Board's decision that denied an evaluation in excess 
of 100 percent for PTSD; and remanding that matter for 
further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his PTSD is more disabling than the 
current 70 percent evaluation reflects.  

The evidence of record includes the veteran's 1997 testimony.  
At that time he testified that his condition had been the 
same since 1970 and had not improved.  He had dreams.  He did 
not get along with other people.  His physical disabilities 
seemed to make him more nervous.  He experienced pain from 
his different physical problems.  He testified that he was 
unemployed and on disability as a result of a back injury 
suffered when he worked for VA.  He was not receiving Social 
Security Administration (SSA) disability benefits.

The veteran underwent a VA psychological consultation as well 
as a post-traumatic stress disorder examination in November 
1997.  He again related that he was unemployed and on 
disability due to a 1984 accident at work for VA.  There was 
no evidence of current psychotic thought, mood, or perceptual 
disorder.  Sensorium and memory were intact.  The veteran was 
not actively suicidal or homicidal.  Judgment and insight 
seemed to be fairly good.  The examiner concluded the veteran 
was unable to work and that his exposure to the war was a 
stressor of its own.  The examiner assigned a Global 
Assessment of Functioning (GAF) score, of 18-20.  

In a January 1999 Remand the Board determined that the 
extremely low GAF scores assigned by the 1997 VA examiner did 
not comport with the actual findings of his examination.  The 
Board remanded the case to the RO in order to reconcile the 
apparently contradictory findings.

The veteran was afforded a VA psychiatric examination in 
September 1999.  He again reported that his last employment 
was in 1984 when he was injured while working at the 
Cincinnati VA hospital.  There was no clear evidence of 
psychosis.  He did not hallucinate and was not actively 
suicidal.  However, his mood was very angry and he appeared 
to be quite depressed and disgusted.  He was easily provoked 
and even just recalling some of the events noted got him 
close to enraged.  His sensorium and memory were intact, but 
his judgment and insight were somewhat impaired.  The veteran 
said that he had to struggle quite a bit to keep from blowing 
up at other people.  He felt the best way to avoid fights was 
to stay away from others as much as possible.  The diagnosis 
was PTSD, but also noted that the veteran had a severe mood 
difficulty.  The examiner again noted that the veteran was 
unable to work and that his exposure to the war was a part of 
his problem.  The examiner felt that various incidents 
related by the veteran showed that there was some danger of 
him hurting himself or others.  He concluded that the veteran 
dealt with his problems by isolating himself and therefore at 
times his GAF score was probably in the range between 11 and 
20, and when provoked the veteran's behavior was simply 
grossly inappropriate, placing him up in the next range of 
functioning.  Otherwise the veteran's GAF score would be in 
the 25 to 30 range.

VA outpatient treatment records dated from August 1999 to May 
2000 primarily show treatment for orthopedic disabilities and 
do not suggest in any way that the veteran was unemployable 
due solely to his PTSD.  An entry dated in May 1999 noted 
that the veteran denied psychotic symptoms, explosions, mood 
swings, or relationship problems.  A similar entry was made 
in January 2000.  

Given the time period since the veteran's most recent 
examination a current examination is warranted to reconcile 
the conflicting findings regarding the severity of the 
veteran's PTSD.  See Caffery v. Brown, 6 Vet App 377 (1994) 
(holding that VA has an obligation to provide contemporaneous 
examinations).

Finally, since the Board's November 2000 decision, there has 
been significant guidance offered concerning application of 
the Veterans Claims Assistance Act of 2000.  As set out 
below, additional notice is required prior to this matter 
being ready for Board review.

Therefore, to ensure full compliance with the laws and 
regulations applicable to this claim, and due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra 
), they should be given the opportunity 
to respond.  He should also be instructed 
to submit all evidence that he has 
concerning this claim.  38 C.F.R. 
§ 3.159.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence of 
treatment of the veteran's PTSD since May 
2000, to include records of private 
medical treatment if the veteran has 
provided sufficiently detailed 
information to make such requests 
feasible.  If the RO is unable to obtain 
any pertinent evidence identified by the 
appellant, it should so inform the 
appellant and request him to submit the 
outstanding evidence.

3.  Upon completion of the development 
prescribed above, the veteran must be 
afforded VA psychological testing and 
evaluation by an examiner who has not 
previously seen him.  All indicated tests 
must be conducted.  Prior to the 
examinations, the claims folder must be 
made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination report must 
include all examination results, along 
with the rationale underlying all 
opinions expressed and conclusions 
reached.  

The psychiatrist should indicate which of 
the following statements (a), (b), (c), 
or (d) best describes the veteran's 
current level of psychiatric impairment.

(a) The veteran's PTSD results in 
total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.

(b) The veteran's PTSD results in 
the attitudes of all contacts except 
the most intimate being so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic 
symptoms bordering on gross 
repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in 
profound retreat from mature 
behavior. Demonstrably unable to 
obtain or retain employment.

(c) The veteran's PTSD results in 
occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near- continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and maintain 
effective relationships.

(d) The veteran's PTSD results in a 
severe inability to establish and 
maintain effective or favorable 
relationships with people, and the 
psychoneurotic symptoms are of such 
severity and persistence that there 
is severe impairment in the ability 
to obtain or retain employment.

The examiner should provide a multi-axial 
assessment, including the assignment of a 
Global Assessment Functioning (GAF) 
score; an explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
to PTSD symptomatology.  The examiner 
should assess the extent of the 
occupational and social impairment due 
solely to PTSD symptomatology.  

The examiner should reconcile the various 
reported GAF scores of record, which 
range from 11 to 30.  The examiner should 
also reconcile the two VA opinions noted 
in the record regarding whether the 
veteran's PTSD alone renders him 
unemployable.  In this regard, the 
psychiatrist should comment on the 1997 
VA examination report which indicates 
that the veteran was unemployable due in 
part to service-connected PTSD but 
clinical findings indicating only 
moderate PTSD impairment; and the 1999 VA 
examination report which likewise 
indicated that the veteran was 
unemployable due in part to PTSD and had 
moderate to severe PTSD impairment.

The examiner should state whether the 
veteran's service-connected PTSD prevents 
him from securing or following 
substantially gainful employment, 
considering the impairment associated 
with that disorder.  If so, identify the 
period of time in which he became 
unemployable due to PTSD.  The examiner 
must report the basis for the 
determination that the veteran cannot 
work.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




